Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-25 are allowed.
The closest prior art, Heo (US Pub. 2021/0165589), discloses “the computing system to: determine a plurality of memory operations associated with the data-flow graph, randomly assign one or more of the plurality of memory operations to one or more of the plurality of memory controllers to generate a first allocation of the plurality of memory operations to the plurality of memory controllers, and determine that the first allocation is to be stored as a permanent memory allocation based on a first performance metric associated with the first allocation.”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the computing system to: determine a plurality of memory operations associated with the data-flow graph, randomly assign one or more of the plurality of memory operations to one or more of the plurality of memory controllers to generate a first allocation of the plurality of memory operations to the plurality of memory controllers, wherein the first allocation is to include an assignment a first memory operation of the plurality of memory operations to the first memory controller, generate a second allocation of the plurality of memory operations to the plurality of memory controllers based on the first allocation and through a random reassignment of the first memory operation from the first memory controller to the second memory controller, and determine that the first allocation is to be stored as a permanent memory allocation based on a comparison of a first performance metric associated with the first allocation to a second performance metric associated with the second allocation”.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 7, 14 and 20 identify the distinct features “the computing system to: determine a plurality of memory operations associated with the data-flow graph, randomly assign one or more of the plurality of memory operations to one or more of the plurality of memory controllers to generate a first allocation of the plurality of memory operations to the plurality of memory controllers, wherein the first allocation is to include an assignment a first memory operation of the plurality of memory operations to the first memory controller, generate a second allocation of the plurality of memory operations to the plurality of memory controllers based on the first allocation and through a random reassignment of the first memory operation from the first memory controller to the second memory controller, and determine that the first allocation is to be stored as a permanent memory allocation based on a comparison of a first performance metric associated with the first allocation to a second performance metric associated with the second allocation.", which are not taught or suggested by the prior art of records.
Claims 1-25 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-25 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135